Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the instant application has been transferred to examiner Ganapathirama Raghu (571-272-4533), Art Unit: 1652, and all future correspondence regarding this application must be addressed to said examiner.
Detailed Action: Election/Restriction
Applicants’ election without traverse election of species choline chloride-glycerin (claims 1, 3 and 4); and Glycine amino acid (claims 1, 2 and 5) for prosecution in their response dated 09/24/2021 is acknowledged.
Priority
Acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is a CON of PCT/CN2019/113559 filed on 10/28/2019 and claims the priority date of China applications 2019104478960 filed on 05/27/2019 and 2019101939541 filed on 03/14/2019; however, no English translation of said foreign priority applications have been provided. Therefore, the priority date for instant claims under consideration is deemed to be the filing date of PCT/CN2019/113559 filed on 10/28/2019.
Information disclosure statement
The information disclosure statement (IDS) submitted on 01/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Claims Objections
Claim 6 is objected, due to the following informality: Claim 6 contains abbreviation; “CALB” in the claim. Examiner suggests at least in the first recitation of the abbreviation, expanding it to recite the full form of what the abbreviation stands for. Appropriate  in claim 6 is interpreted as “Candida antarctica lipase B”. 
Claim Rejections: 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 and claims 8-15 depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 7-15 recite the phrase/Trademark in the claims “Amano lipase M”, as the metes and bounds of the claims are unclear for the following reasons: although the Trademark name may remain the same, the contents/components of the product or the system may vary periodically. Thus, the scope of the claim is unclear. Clarification and correction is required. For examination purposes “Amano lipase M” is interpreted to encompass “any lipase”.
Claim Rejections: 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written Description
Claim 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
1-15 as interpreted, are directed to encompass: a method of preparing any lipoamino acid compound comprising any hydrogen bond donor any hydrogen bond acceptor  (a genus of lipoamino acid compounds and a genus of hydrogen bond donors and acceptors), said method comprising: … any fatty acid (genus of fatty acids) and any amino acid under the action of any catalyst (genus of catalysts) with any deep eutectic solvent ...wherein molar ratio of fatty acid to the amino acid is 1:1 to 2:1 (genus of eutectic solvents; as in claims 1-2 and 4; also see claims objections and 35 U.S.C. 112(b) rejection above for claims interpretation).  
 “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“ [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using 	“such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  

There is no actual structural limitation with regard to the members of the genus of lipoamino acid compounds comprising any fatty acid, any amino acid and any eutectic solvent in the claimed method i.e., a method of preparing any lipoamino acid compound comprising any hydrogen bond donor any hydrogen bond acceptor  (a genus of lipoamino acid compounds and a genus of hydrogen bond donors and acceptors), said method comprising: … any fatty acid (genus of fatty acids) and any amino acid under the action 1-2 and 4; also see claims objections and 35 U.S.C. 112(b) rejection above for claims interpretation). While the specification in the instant application discloses method of preparation of lipoamino acid comprising a few species of known fatty acid, amino acids and specific eutectic solvent; for details see Table 1, para [0093]; commercially available enzyme catalyst/lipase with defined biochemical properties, Table 2, para [0097]; and said lipoamino acid comprising lauric acid (as fatty acid) and lysine (as amino acid), Table 3, para [00101]; however, the specification is silent with regard to a method of preparing any lipoamino acid compound comprising any hydrogen bond donor any hydrogen bond acceptor  (a genus of lipoamino acid compounds and a genus of hydrogen bond donors and acceptors), said method comprising: … any fatty acid (genus of fatty acids) and any amino acid under the action of any catalyst (genus of catalysts) with any deep eutectic solvent ...wherein molar ratio of fatty acid to the amino acid is 1:1 to 2:1 (genus of eutectic solvents; as in claims 1-2 and 4; also see claims objections and 35 U.S.C. 112(b) rejection above for claims interpretation).
The claims encompass a large genus of lipoamino acids and eutectic solvents which are structurally unrelated with the associated function in claimed method of preparation. A sufficient written description of a genus may be achieved by a recitation of a representative number of lipoamino acids and eutectic solvents defined by recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. However, in the instant case, there is no structural feature which is representative of all the members of lipoamino acids and eutectic 
	Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description.  
Furthermore, the MPEP states the following: “A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one of skilled in the art to immediately envisage the product claimed from the disclosed species. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed.Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (“If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to 
There are no examples provided to encompass the numerous characteristics of the whole genus claimed in the claimed method. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claim and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 5, 9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Martins TFSM., (Master’s Thesis, Universidade de Lisboa (Univ., of Lisbon), Portugal, 2018, pages 1-97), when given the broadest reasonable interpretation. 
Claims 1, 2, 5, 9 and 13-15 as interpreted are directed to a method of preparing any lipoamino acid compound (a genus of lipoamino acid compounds), said method comprising: … any fatty acid and any amino acid under the action of any catalyst (genus of catalysts) with any deep eutectic solvent ..wherein molar ratio of fatty acid to the amino acid is 1:1 to 2:1 (genus of eutectic solvents; as in claims 1-2 and 14); …said amino acid comprises  any one of glycine, lysine, arginine, and alanine …lysine, cysteine and arginine (as in claims 5 and 13); in said method the temperature of reaction is 40-800C (as in claim 9); …wherein the amino acid is 2.5:1 to 1:1 (as in claim 15; also see claims objections and 35 U.S.C. 112(b) rejection above for claims interpretation). 
Martins TFSM., (Master’s Thesis, Universidade de Lisboa (Univ., of Lisbon), Portugal, 2018, pages 1-97) disclose method production of lipoamino acid compound including Gemini lipoamino acid compound (see Fig. 1, page 13; Fig. 4, page 25; para 3.1 Materials, page 27; fig. 13, page 44); said method comprising a fatty acid (C12 fatty acids, Table 8 & Fig. 15, page 46)  and amino acid comprises any one of glycine, arginine, 0C and 2:1 ratio of fatty acid to amino acid in the reaction (page 18; production of lipoamino acids para 3.2.9, para 4.2.1.1, pages 34-39; Fig. 9-13; and entire document). 
Hence, Martins TFSM., (Master’s Thesis, Universidade de Lisboa (Univ., of Lisbon), Portugal, 2018, pages 1-97) is deemed to anticipate claims 1, 2, 5, 9 and 13-15  of the instant application, when given the broadest reasonable interpretation. 
Since the Office does not have the facilities for examining and comparing applicants’ method with the method of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed method and product and the method and product of the prior art (i.e., that the method and product of the prior art does not possess the same material structural and functional characteristics of the method and product of the instant invention). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Martins TFSM., (Master’s Thesis, Universidade de Lisboa (Univ., of Lisbon), Portugal, 2018, pages 1-97) as applied to claims 1, 2, 5, 9 and 13-15 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Gorke et al., (US 8,247,198), Zhang et al., (J. Mol. Catalysis B: Enz., 2016, Vol. 123: 35-40), Zhao et al., (Org. Biomol. Chem., 2011, Vol. 9: 1908-1916), Tripathy et al., (C. R. Chimie, 2018, Vol. 21: 112-130) and Sigma-Aldrich (Product Specification, 1 page, downloaded on 11/12/2021 from sigma-aldrich.com). 
The disclosure of Martins TFSM., (Master’s Thesis, Universidade de Lisboa (Univ., of Lisbon), Portugal, 2018, pages 1-97) as applied to claims 1, 2, 5, 9 and 13-15  is described above in 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above. However, Martins TFSM., is silent regarding wherein eutectic solvent comprises choline chloride-glycerin … hydrogen bond donor to a hydrogen bond acceptor of the eutectic solvent is 2:1 to 1:2 … choline chloride and oleic acid (as in claims 3-4 and 10-11); in said method said lipase is CALB, Amano lipase M (as in claims 6-8); … in said method eutectic solvent is prepared … by rotary evaporation at 60-1000C (as in claim 12). 
Regarding claims 3-4, 6 and 9, analogous art Gorke et al., (US 8,247,198) teach the structural and functional information regarding deep eutectic solvents comprising choline chloride-glycerol; hydrogen bond donors and their use in enzyme catalyst reactions comprising lipase/including CALB (see Abstract; Fig. 1-3; col. 2, lines 4-61; and 0C  and from 60-2000C  (Table 3-4; col. 16, lines 1-9; Example 5, col. 21; and entire document).
Regarding claims 3-4, 6-7 and 9-12, the following references teach the structural and functional elements of the instant invention: (i) Zhang et al., (J. Mol. Catalysis B: Enz., 2016, Vol. 123: 35-40); and (ii) Zhao et al., (Org. Biomol. Chem., 2011, Vol. 9: 1908-1916): (i) Zhang et al., teach transesterification method comprising lipase and catalytic reactions performed with deep eutectic solvents at a temperature of 500C in a molar ratio of chloride/glycerol 1:2 and fatty acid compositions comprising linoleic acid and oleic acid  (see Abstract; Table 1, page 37; Fig. 3, page 38; and entire document); similarly,(ii) Zhao et al., also teach transesterification method comprising lipase and catalytic reactions performed with deep eutectic solvents at a temperature of 500C in a molar ratio of chloride/glycerol 1:2 (see abstract; and entire document).
Regarding claims 5 and 13, Tripathy et al., (C. R. Chimie, 2018, Vol. 21: 112-130)  teach the use of various amino acids such as glycine, lysine, arginine in lipoamino acid compositions and the biochemical advantages of each of the amino acids in the lipoamino acid composition including preparation of Gemini lipoamino acid compositions/reaction of amino acid with fatty acid (see Abstract;  col. 1-2, & Fig. 1, page 113;  Fig. 7, Path 3, page 117; Scheme 2, page 118; and entire document).
7, Sigma-Aldrich (Product Specification, 1 page, downloaded on 11/12/2021 from sigma-aldrich.com) discloses the commercial source of Amano Lipase M.
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Martins et al., and employ the deep eutectic solvents comprising choline chloride-glycerin/and associated biochemical advantages of said solvent system as suggested by the teachings of Gorke et al., Zhang et al., and Zhao et al., and further include glycine as the linker in said lipoamino acid composition as suggested by Tripathy et al., that teach structural and functional elements involved in the production of lipoamino acid compositions with the desired biochemical property and experimental need. Motivation to generate such lipoamino acid compositions including said compositions comprising  oleic acid, linoleic acid, glycine and the reaction performed in deep eutectic solvent derives from the fact that lipoamino acid compounds are commercial product of importance and useful in the preparation of fine chemicals, agrochemicals, pharmaceuticals, food, oil and plastic industry (Martins et al., and Tripathy et al.,). The expectation of success is high, because the combined teachings of Gorke et al., Zhang et al., Zhao et al., and Tripathy et al., teach the method for producing lipoamino acid compounds and said references also provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
Given this extensive teaching in prior art (Gorke et al., Zhang et al., Zhao et al., and Tripathy et al.,) i.e., a method of preparing any lipoamino acid compound comprising any hydrogen bond donor any hydrogen bond acceptor  (a genus of lipoamino acid compounds and a genus of hydrogen bond donors and acceptors), said method 1-15 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Martins TFSM., (Master’s Thesis, Universidade de Lisboa (Univ., of Lisbon), Portugal, 2018, pages 1-97) as applied to claims 1, 2, 5, 9 and 13-15 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Gorke et al., (US 8,247,198), Zhang et al., (J. Mol. Catalysis B: Enz., 2016, Vol. 123: 35-40), Zhao et al., (Org. Biomol. Chem., 2011, Vol. 9: 1908-1916), Tripathy et al., (C. R. Chimie, 2018, Vol. 21: 112-130) and Sigma-Aldrich (Product Specification, 1 page, downloaded on 11/12/2021 from sigma-aldrich.com).

Allowable Subject Matter/Conclusion
None of the claims are allowable.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652